DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27-28, 37-41, 43, 45, 52, 58-64, 73-76, 79-83, 86-87 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2005/0275037) in view of Kao et al (US 2012/0267716) and Xiong et al (US 8,114,727).
Regarding claim 23, Chung (Fig. 2) discloses a transistor comprising: a gate 204 over a semiconductor substrate (P substrate) and the gate 204 dividing the semiconductor substrate between a first side of the semiconductor substrate and a second side of the semiconductor substrate; a drain region 202 ([0016]) in the first side; a source region (i.e., N+) in the second side; a dielectric feature 206 ([0016]) (i.e., “N+ region [208] can be eliminated”, [0016])  in the semiconductor substrate in the first side, wherein no portion of the dielectric feature 206 is beneath the gate; and a gate dielectric 104 extending beneath the gate 204.
Chung does not disclose the at least one dielectric feature 206 comprises a plurality of the dielectric features.
However, Kao (Figs. 8 and 4D) teaches a transistor comprising: at least one dielectric feature 190b/190c between the gate and one of the source and drain regions 40b, and the at least one dielectric feature 190b/190c including a plurality of the dielectric features 161a/161b (Fig. 4D). Accordingly, it would have been obvious to modify the transistor of Chung by forming the dielectric feature 206 comprising a plurality of the dielectric features spaced adjacent the first side of the gate 204 in order to provide higher breakdown voltage and lower source-drain on-state resistance, as taught by Kao ([0029] and [0031]).
Neither Chung nor Kao disclose no other dielectric features within the semiconductor substrate in the second side, and the gate dielectric extending from beneath the gate over the second side of the semiconductor substrate and surrounding a periphery of the source region.
However, Xiong (Fig. 2I) teaches a transistor (i.e., NMOS) comprising: no other dielectric features within a semiconductor substrate in the second side (left side), and a gate dielectric  218 extending from beneath a gate 222 over the second side of the semiconductor substrate and surrounding a periphery of a source region (210, 260).  Accordingly, it would have been obvious to further modify the device of Chung by having no other dielectric features within the semiconductor substrate in the second side, and the gate dielectric extending from beneath the gate over the second side of the semiconductor substrate and surrounding a periphery of the source region in order to form an embedded sour/drain region that is well known for improving the performance of the transistor by introducing strain into the channel region, as taught by Xiong (column 1, lines 35-43).
Regarding claims 27, 28, 38, 40, 43, 58-62 and 64, Chung (Fig. 2) further discloses: the plurality of the dielectric features 206 comprises at least three dielectric features 161a/161b (as modified by Kao), the at least three dielectric features 206 are spaced from, and not beneath, the gate; the transistor comprising a high-voltage transistor ([0012]); the plurality of the dielectric features 206 (as modified by Kao) is laterally spaced from the drain region 202 and from the gate 204; the plurality of the dielectric features 206 is located between the gate and the drain region, and wherein the plurality of the dielectric features 206 is laterally adjacent the gate 204 and is laterally adjacent the drain region 202; the width of the gate 204 is greater than the width of the drain region and the source region 202; at least two or all of the plurality of the dielectric features are mirror images of each other (as modified by Kao, see dielectric features 161a/161b in Figs. 4B/4C); from the top view, the gate 204 extends in a same direction as the drain region 202 or source region (N+) extends, and wherein the gate 204 has a greater dimension than the drain region or source region in the same direction; and from the top view, a gate dielectric 104 covers an area, and wherein the gate 204 extends over a boundary defined by the gate dielectric.
Regarding claim 37, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977).
In this case, because the claimed device and Chung’s device are both having the dielectric feature within the active region between the gate and one of the source/drain regions, claimed property or function of having “the one of the source and drain regions is configured to carry high-voltage in an off-state of the transistor” is presumed to be inherent.
Regarding claims 39, 45 and 63, Chung does not specifically disclose the plurality of the dielectric features 206 comprises a greatest dimension that extends in a direction directed along the spacing between the gate and the drain region and perpendicular to the length direction of the drain region.
However, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, Kao (Figs. 4B-4C) also discloses the plurality of dielectric features 161a/161b comprising a rectangular shape having a greatest dimension that extends in a direction directed along the spacing between the gate and the drain region and perpendicular to the length direction of the drain region.  Accordingly, it would have been obvious to have the dielectric features of Chung comprising a rectangular shape having a greatest dimension that extends in a direction directed along the spacing between the gate and the drain region and perpendicular to the length direction of the drain region because this change produces no functional differences and the same effects of increasing the breakdown voltage and reducing source-drain on-state resistance would result.
Regarding claim 41, Kao further teaches at least one of the plurality of the dielectric features comprises rectangular shape (see Fig. 4D), but does not disclose the at least one of the plurality of the dielectric features comprises shapes as claimed.
However, there is no evidence of record to indicate that having the shape of the dielectric features as claimed would achieve unexpected results over having the shape of the dielectric features as rectangular.  Therefore, it would have been obvious to have the at least one dielectric features comprising a shape as claimed because this change produces no functional differences and  the same effects of increasing the breakdown voltage and reducing source-drain on-state resistance would result. 
Regarding claim 52, Kao does not teach an entire total of the plurality of the dielectric features is three.
However, there is no evidence of record to indicate that placing the dielectric features of three in the first side of the gate will achieves unexpected results over the placing of the dielectric features more than three.  Therefore, it would have been obvious to have the total of the plurality of the dielectric features being either three or more than three because the number of the dielectric features in the first side between the gate and the drain region can be optimized according to the requirement of the layout rule and line width of the transistor.  It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claim 73, Chung (Fig. 2) discloses a transistor comprising: a gate 204 supported by a semiconductor substrate (P Substrate), and from the top view, the gate comprising a length dimension and a width dimension; a source/drain region 202 supported by the semiconductor substrate; and a dielectric feature 206 ([0016] (i.e., “N+ region [208] can be eliminated”, [0016]) supported by the semiconductor substrate between the gate and the source/drain region, the dielectric feature 206 being spaced from the gate 204; and a gate dielectric 104 over the semiconductor substrate.
Chung does not disclose the dielectric feature 206 comprising a plurality of the dielectric features being spaced from each other along only the length dimension of the gate. 
However, Kao (Figs. 8 and 4D) teaches a transistor comprising: at least one dielectric feature 190c between the gate and one of the source and drain regions 40b, and the at least one dielectric feature 190c including a plurality of the dielectric features 161b (Fig. 4D), each of the plurality of the dielectric features 161b being spaced from each other along the length dimension of the gate. Accordingly, it would have been obvious to modify the transistor of Chung by forming the dielectric feature 206 comprising a plurality of the dielectric features being spaced from each other along only the length dimension of the gate in order to provide higher breakdown voltage and lower source-drain on-state resistance, as taught by Kao ([0029] and [0031]).
Neither Chung nor Kao disclose the upper surface of the gate dielectric layer coplanar with an uppermost surface of the source/drain region.
However, Xiong (Fig. 2I) teaches a transistor (i.e., NMOS or PMOS) comprising a gate dielectric 218/216 over a semiconductor substrate and having an uppermost surface coplanar with an uppermost surface of the source/drain region 210/232.  Accordingly, it would have been obvious to further modify the device of Chung by forming the upper surface of the gate dielectric layer coplanar with an uppermost surface of the source/drain region in order to form an embedded sour/drain region that is well known for improving the performance of the transistor by introducing strain into the channel region, as taught by Xiong (column 1, lines 35-43).
Regarding claim 74, 79-81, 83 and 87, Xiong (Fig. 2I) further teaches: there is no other dielectric feature supported on the semiconductor substrate in the second side; the gate dielectric 218 leaves only the source region exposed in the second side; the gate dielectric 218 comprises an uppermost surface that is a coplanar with an uppermost surface of the drain region; the gate dielectric 218 extends from the gate to cover at least portions of the first and second sides of the semiconductor substrate; the gate dielectric 218 comprises an uppermost surface that is a coplanar with an uppermost surface of the source region; and the source/drain region is a drain region.
Regarding claims 75-76, 82 and 89, Kao does not teach the plurality of the dielectric features comprises only three dielectric features.
However, there is no evidence of record to indicate that placing the dielectric features of three in the first side of the gate will achieves unexpected results over the placing of the dielectric features more than three.  Therefore, it would have been obvious to have the total of the plurality of the dielectric features being either three or more than three because the number of the dielectric features in the first side between the gate and the drain region can be optimized according to the requirement of the layout rule and line width of the transistor.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claim 86, Chung does not disclose the source/drain region is a source region.
However, it would have been obvious to form the source/drain region being either a drain region or a source region because it is an obvious matter of design choice depending upon a desired application for reducing electric field whether on a drain region or a source region.  
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Kao et al and Xiong et al as applied to claim 23 above, and further in view of Taniguchi et al (US 2006/0138568).
Regarding claims 31 -32, neither Chung nor Kao disclose a NAND flash memory array electrically coupled to the high-voltage transistor.
However, Taniguchi (Figs. 1-2) teaches a system comprising a flash memory array FMAY ([0194]) formed proximate and electrically coupled to the high-voltage transistors. Accordingly, it would have been obvious to electrically connect the NAND flash memory array to the high-voltage transistor of Chung because the high-voltage transistor would generate a high voltage that is required for erasing the data in the memory devices, as taught by Taniguchi ([0194]).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, Kao et al and Xiong et al as applied to claim 23 above, and further in view of Parris et al (US 2013/0270635).
Chung does not disclose at least one of the plurality of the dielectric features extends through an LDD region to terminate elevationally below the lowermost surface of the LDD region.
However, Parris (Fig. 1) teaches a transistor comprising: “the drain region 48 may also include an LDD region” [0033]), and a dielectric feature 54 extends through an LDD region 57B to terminate elevationally below the lowermost surface of the LDD region 57B.  Accordingly, it would have been obvious to further modify the transistor of Chung by including an LDD region and having a dielectric feature extending through an LDD region because as is well known, such modification would assist in controlling the electric field at a surface of the transistor, as taught by Parris ([0033]).  
Claims 65 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Kao et al and Xiong et al as applied to claim 23 or 73 above, and further in view of Tung (US 6,238,959).
Regarding claim 65, Chung does not disclose the plurality of the dielectric features are contained within a boundary defined by the gate dielectric.
However, Tung (Fig. 2L-2O) teaches a transistor comprising: a gate dielectric 25 (column 4, lines 25-26) extending from beneath a gate over the first side of the semiconductor substrate and surrounding the peripheral of the dielectric feature 23.  Accordingly, it would have been obvious to further modify the device of Chung by extending the gate dielectric to the first side of the semiconductor substrate and surrounding the peripheral of the plurality of the dielectric features because such extending portion of the gate dielectric would function as a protection layer for protecting the top surface of the substrate.
Regarding claim 88, Tung (Fig. 2L-2O) further teaches the uppermost surface of the gate dielectric 25 is coplanar with an uppermost surface of at least one of the plurality of the dielectric features 23.
Claims 78, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Kao et al and Xiong et al as applied to claim 23 or 73 above, and further in view of Waite et al (US 7,504,301).
Regarding claims 78, 84 and 85, Chung does not disclose the gate dielectric is over the first side and surrounding a periphery of the drain region.
However, Waite (Fig. 18) teaches a transistor comprising a gate dielectric 54 extends over the first side and surrounding a periphery of the drain region.  Accordingly, it would have been obvious to further modify the device of Chung by extending the gate dielectric over the first side and surrounding a periphery of the drain region because such extending portion of the gate dielectric would function as a protection layer for protecting the top surface of the substrate.
Claims 73-76 and  84-89 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 6,238,959) in view of Kao et al (US 2012/0267716) and Waite et al (US 7,504,301).
Regarding claim 73, Tung (Fig. 2O) discloses a transistor comprising: a gate 40 supported by a semiconductor substrate, and from the top view, the gate comprising a length dimension and a width dimension; a source/drain region 16 supported by the semiconductor substrate; and a plurality of dielectric features 23 supported by the semiconductor substrate between the gate and the source/drain region.
Tung does not disclose each of the plurality of the dielectric features being spaced from each other along only the length dimension of the gate.
However, Tung further discloses that the amounts of dielectric features depend on the layout rule and line width, i.e., at least one trench isolation region may be formed (column 3, lines 50-53).  Kao (Figs. 8 and 4D) teaches a transistor comprising: at least one dielectric feature 190c between the gate and one of the source and drain regions 40b, and the at least one dielectric feature 190c including a plurality of the dielectric features 161b (Fig. 4D), each of the plurality of the dielectric features 161b being spaced from each other along the length dimension of the gate. Accordingly, it would have been obvious to modify the transistor of Tung by forming the dielectric feature 23 comprising a plurality of the dielectric features being spaced from each other along only the length dimension of the gate in order to provide higher breakdown voltage and lower source-drain on-state resistance, as taught by Kao ([0029] and [0031]).
Neither Tung nor Kao disclose the upper surface of the gate dielectric layer coplanar with an uppermost surface of the source/drain region.
However, Waite (Figs. 16-18) teaches a transistor comprising a gate dielectric 54 over a semiconductor substrate and having an uppermost surface coplanar with an uppermost surface of the source/drain region 176.  Accordingly, it would have been obvious to further modify the device of Tung by forming the upper surface of the gate dielectric layer coplanar with an uppermost surface of the source/drain region in order to form an embedded sour/drain region that is well known for improving the performance of the transistor by introducing strain into the channel region, as taught by Waite (column 6, lines 51-53).
Regarding claims 74, 85, 87 and 88, Tung (Fig. 2O) further discloses: there is no other dielectric feature supported on the semiconductor substrate except for the plurality of the dielectric features 23; the source/drain region is a drain region 16; and the uppermost surface of the gate dielectric 25 is coplanar with an uppermost surface of at least one of the plurality of the dielectric features 23.
Regarding claim 84, Waite (Figs. 16-18) further teaches the gate dielectric 54 surrounds a periphery of the source/drain region leaving the source/drain region exposed.
Regarding claim 86, Tung does not disclose the source/drain region is a source region.
However, it would have been obvious to form the source/drain region being either a drain region or a source region because it is an obvious matter of design choice depending upon a desired application for reducing electric field whether on a drain region or a source region.  
Regarding claims 75-76 and 89, neither Tung nor Kao teach the plurality of the dielectric features comprises only three dielectric features.
However, there is no evidence of record to indicate that placing the dielectric features of three in the first side of the gate will achieves unexpected results over the placing of the dielectric features more than three.  Furthermore, Tung further discloses that the amounts of dielectric features depend on the layout rule and line width, i.e., at least one trench isolation region may be formed (column 3, lines 50-53).  Therefore, it would have been obvious to have the total of the plurality of the dielectric features being either three or more than three because the number of the dielectric features in the first side between the gate and the drain region can be optimized according to the requirement of the layout rule and line width of the transistor.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Claims 73, 75, 86-88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2007/0273001) in view of Kao et al (US 2012/0267716) and Waite et al (US 7,504,301).
Regarding claim 73, Chen (Fig. 1) discloses a transistor 18 comprising: a gate 18b supported by a semiconductor substrate 100, and from the top view, the gate 18b comprising a length dimension and a width dimension; a source/drain region 18e supported by the semiconductor substrate; and a dielectric feature 18d ([0056]) supported by the semiconductor substrate between the gate 18b and the source/drain region 18e.
Chen does not disclose the dielectric feature 18d comprising a plurality of the dielectric features being spaced from each other along only the length dimension of the gate. 
However, Kao (Figs. 8 and 4D) teaches a transistor comprising: at least one dielectric feature 190c between the gate and one of the source and drain regions 40b, and the at least one dielectric feature 190c including a plurality of the dielectric features 161b (Fig. 4D), each of the plurality of the dielectric features 161b being spaced from each other along the length dimension of the gate. Accordingly, it would have been obvious to modify the transistor of Chen by forming the dielectric feature 18d comprising a plurality of the dielectric features being spaced from each other along only the length dimension of the gate in order to provide higher breakdown voltage and lower source-drain on-state resistance, as taught by Kao ([0029] and [0031]).
Neither Chen nor Kao disclose the upper surface of the gate dielectric layer coplanar with an uppermost surface of the source/drain region.
However, Waite (Figs. 16-18) teaches a transistor comprising a gate dielectric 54 over a semiconductor substrate and having an uppermost surface coplanar with an uppermost surface of the source/drain region.  Accordingly, it would have been obvious to further modify the device of Chen by forming the upper surface of the gate dielectric layer coplanar with an uppermost surface of the source/drain region in order to form an embedded sour/drain region that is well known for improving the performance of the transistor by introducing strain into the channel region, as taught by Waite (column 6, lines 51-53).
Regarding claims 86-87, Chen (Fig. 1) further discloses the source/drain region is a drain region or a source region.
Regarding claim 88, Waite (Figs. 16-18) further teaches the uppermost surface of the gate dielectric 54 is coplanar with an uppermost surface of at least one of the plurality of the dielectric features 54.
Regarding claims 75 and 89, Kao does not teach the plurality of the dielectric features comprises only three dielectric features.
However, there is no evidence of record to indicate that placing the dielectric features of three in the first side of the gate will achieves unexpected results over the placing of the dielectric features more than three.  Therefore, it would have been obvious to have the total of the plurality of the dielectric features being either three or more than three because the number of the dielectric features in the first side between the gate and the drain region can be optimized according to the requirement of the layout rule and line width of the transistor.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Response to Arguments
Applicant’s arguments with respect to independent claims 23 and 73 have been considered but are moot because the new references are applied in the new ground of rejection (i.e., different combinations and interpretations).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817